 ROBBINS & MYERS, INC.295conclusion. In the final analysis, it appears to me that Respondent's attitude through-out the negotiations was one of hard bargaining which the Act plainly does notforbid.Accordingly, as I find that the General Counsel has failed to sustain the allegationsof the complaint, I shall recommend dismissal of the complaint.RECOMMENDATIONUpon thebasis of the foregoing findings and upon the entire record in the case,I recommend that the complaint herein be dismissed.Robbins&Myers,Inc.andInternational Union,United Auto-mobile,Aerospace and Agricultural Implement Workers ofAmerica,AFL-CIO,Petitioner.Case No. 9-RC-5340.August27, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Cassius B. Gravitt,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andBrown].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.The Petitioner, which represents the production and maintenanceemployees, seeks a unit of office and plant clericals and technical em-ployees.Alternatively, it seeks an election in any unit or units theBoard finds appropriate.The Employer objects to the single unit,contending that three separate units of office clerical, plant clerical, andtechnical employees, respectively, are appropriate.While the prin-cipal issue is the composition of the unit or units, the parties also dis-agree on the exclusion of certain individuals alleged to be supervisoryor professional employees, as noted hereafter.The Employer's OperationsThe Employer manufactures electric motors, fans, pumps, hoists,cranes, and ventilation equipment in its five plants comprising some 60144 NLRB No. 32. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuildings at its Springfield, Ohio, location.The Employer has sixmajor divisions with each division a completely integrated operation.With the exception of plant No. 5, the buildings are located in the samegeneral area in Springfield, Ohio. Plant No. 5 is located approximately4 miles from the remaining plants and is also an integrated plantcombining the manufacturing, engineering, and sales departments ofthe pump and propellair department.Employees categorized as office clericals, plant clericals, and tech-nical employees are scattered throughout the Employer's five plantsand assorted buildings although approximately 60 percent of theoffice clericals are located in the Employer's main office building.Technical employees and the remaining office clericals are locatedin various buildings required by their respective duties with tech-nical employees primarily employed in the various engineering depart-ments.Plant clericals are located at or adjacent to areas of produc-tion.With respect to Employer's plant No. 5, the same pattern ofdistribution of employees prevails.The Board has previously concluded that technical employees willnot be automatically excluded from units of other employees whenevertheir unit placement is in issue, but that it will determine their unitplacement on the basis of their community of interests.'The parties agree and we find that various categories of employees,including those who are discussed hereafter, are technical employees.'Among this group, the laboratory technicians in the pump engineerdepartment perform tests on experimental and production modelsof pumps, measure stresses and pressures, verify engineering data,construct, and disassemble pumps in an evaluation of their workingparts.These employees have a technical school background orequivalent training.They exercise independent judgment in the per-formance of their duties which are of a technical nature.The lab-oratory technician in motor engineering and the laboratory assistantsin the propellair engineering department perform duties similar tothe laboratory technicians previously discussed, but they work withmotors and electrical fans.Their educational qualifications are simi-lar.Data processing technicians in the motor engineering depart-iMerameo Mining Company,134 NLRB 1675 Factors to be considered,inter alia,arethe skills and duties of employees,the presence or absence of common supervision, thesimilarity or disparity of working conditions,the kind of industry,the contact or inter-change with other employees,the organization of the plant, and whether any union seeksto represent any group of employees separately.2Production system programer,lab technician(pump engineer),lab technician (motorengineering)lab assistant(propellair engineer), data process technician(motor engineer),dispatcher(production),tool designer,design draftsman(pump engineer),sample builder(expd and research),plant layout assistant,tool estimator(production engineer),engineerdraftsman(propellair engineer),field service technician,process engineer,process engineertrainee, draftsman mechanical layout detailer, draftsman layout and detail,draftsmandetailer(motor engineering),design office technician,tester(test project),tester(experi-mental lab),chemical lab technician, draftsman detailer(hoist and engineering),experi-mental lab helper. ROBBINS & MYERS, INC.297ment operate IBM equipment translating engineering terminologyinto machine terminology.They have attended a special IBM school,have an aptitude for mathematics and are supervised by the assistantchief engineer and appear to be within the category of engineeringdata processors the Board has found to be technical employees.'Design draftsmen in the pump engineering department basically de-sign pumps from sketches or ideas given them from the engineeringdepartment.They have technical training in mechanical arts, me-chanical drawing, and mathematics and a specialized training equiv-alent to 2 years' college.The plant layout assistant, engineer drafts-men, draftsman mechanical layout detailer, draftsmen layout anddetail, and draftsmen detailer in the various engineering depart-ments all perform the basic function of draftsmen and must havespecialized training or schooling. In the performance of their duties,they exercise independent judgment and work closely with profes-sional engineers.Tool designers work for the production engineerand design jigs, fixtures, and dies as required in the manufacture ofthe Employer's various products.They work from blueprints andare required to know mechanical drawing and to have an under-standing of gears, levers, and the general field of physics, includinga knowledge of trigonometry and geometry. In general they do thedevelopment work necessary to manufacture the employer's variousproducts.The testers (experimental lab) and a tester (test project)perform various work from drawings and specifications to determinedesign improvements and characteristics and utilize gauges andinstruments in their calculations.Their work requires a specializededucational background or acquired technical knowledge.The toolestimator works in the production engineering department and de-termines the cost of making tools and the time to produce them.Hemust be able to read complicated tool drawings and calculate thetime, material, and other costs of producing these tools. In reachingthese calculations, he must use his own judgment.The process engi-neer works in the production engineering department and determinesthe tools, equipment, and work places necessary to manufacture anitem.In establishing the manufacturing planning record in accordwith the available processes, he must have a technical knowledge andis in constant communication with engineers.Characteristic of all the categories in the technical group is theirclose association with professional engineers with whom they sharecommon supervision (normally the engineering department head),work the same hours and are at the same general location.None ofthe technicals interchange with production or clerical workers.Theyhave little or no contact with production or plant clerical workersand only slight contact with certain office clericals who are located3Radto Corporation of America,141 NLRB 1134. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the engineering departments.While they are on a salaried payrollalong with the plant and office clericals and receive similar benefits,all nonproduction workers are similarly treated including managerialand professional employees.We conclude that the technical em-ployees only have an identifiable community of interest with eachother and with the engineers with whom they are closely associatedand we find a separate unit of technicals appropriate.4With respect to approximately 61 plant clericals,' the record dis-closes that they work in the production and control department, thestandards department, the production and engineering department,the traffic department, and the maintenance department.They workin or adjacent to the production areas and, like the production andmaintenance people, are subject to the same immediate supervision andto the ultimate supervision and control of the assistant factory man-ager.Plant clericals and production employees share the same rest-room facilities and have the same lunch hour.Plant clericals do not interchange with office clericals and are sub-ject to different supervision.They work in production areas apartfrom the work areas of the office clericals and have little contact withthem, but have frequent contact with production and maintenanceemployees.With respect to the office clericals, the parties agree and we find thatcertain job classifications are properly included in the office clericalgroup.'Of approximately 92 individuals in the office clerical category,about 60 percent are located in the employer's main office building.Asmall percentage do clerical work in the various engineering sectionsand are subject to common supervision with the technicals in suchinstances.While the office clericals are on the same salaried payrollas the plant clericals and receive the same type of remuneration andfringe benefits, all nonproduction employees including managerial andprofessional, are treated similarly.With respect to joining office and plant clericals in a single unit, theBoard has adhered to a policy of denying such a combined unit absent4Merarnec Mining Company, supra5The parties agree and we find that the following categories of employees are properlyincluded in the plant clerical group, Factory clerk, posting clerk,material clerk, dis-patcher,clerk typist,production assistant,order distribution clerk,store office clerk, fac-tory stores clerk, routing clerk, clerk stenographer, assistant supervisor tools supply clerktypist-bill of lading clerk stock,clerk parcel post,shipping clerk,and chief clerk dispatcher.dFile cleric,file cleric followup,followup clerk, followup assistant,invoice clerk, clerktypist,Ozalid and blueprint machine operators, timekeepers, IBM key punch operator,IBM process analyst and operator, cost clerk, payroll clerk, analysis clerk (bookkeeper),assistant chief timekeeper,chief payroll clerk, assistant cost order department manager,steno-clerk,order clerk, order clerk typist,sales order clerk,Ozalid clerk blue print,materials engineer,secretary,steno-clerk B, sales clerk,expediter,mail boy, receptionist,photo operations stockroom assistant,stockroom clerk, telephone and teletype operator,accounts receivable bookkeeper,assistant accounts payable, billing clerk,commission androyalties clerk,chief billing clerk, cashier and sales analysis clerk,checking and file clerk,general bookkeeper,and clerk-engineer. ROBBINS & MYERS, INC.299agreement by the parties,' because as in the present case, plant clericalemployees work in areas separated from the office clerical employees,come in frequent contact with production and maintenance employees,and are also subject to the same supervision as production employees.As Board policy precludes the establishment of a separate unit ofplant clerical employees where a petitioning union currently repre-sents a unit of the production and maintenance employees, we shalldirect an election among the plant clericals and if the majority of theemployees in such voting group vote for the Petitioner, they shall bedeemed to constitute a part of the existing production and maintenanceunit.We shall also order an election in the office clerical unit hereinfound appropriate.Alleged Supervisors 8The parties disagree about the status of 15 employees whom theEmployer contends are supervisors who should be excluded from theappropriate unit or units.The record discloses that 14 of these indi-viduals I have the authority to discharge, or effectively recommenddiscipline, promotions, or possess other indicia of a supervisor withinthe meaning of the Act. Accordingly, we find that they are properlyexcluded from the units hereafter found appropriate.As to the al-leged supervisory status of Leo Carney, we note the following :Leo Carney has a job title of planning assistant supervisor.Heallegedly directs and assigns work to four employees under him andmay discipline, promote, or reward these individuals by effectivelyrecommending such action.However, Reinheimer, a fellow employee,who apparently is part of the plant clerical group, stated that Carneydoesn't appear to give orders or discipline employees, or exercise anyauthority indicative of a supervisor but is, in effect, an expediter. Inview of this conflict in the record, we shall permit Carney to vote asa plant clerical subject to challenge.The Union seeks to include Charles Baldwin, Karl Beck, and GeorgeFrantz as technical employees while the Employer seeks their exclu-sion as professional employees.The record discloses that Baldwin7Vulcanized Rubber and Plastics Co , Inc,129 NLRB 1256,Planisnton Pack+nq Com-pany,116 NLRB 1225, 1226.sThe Employer originally contended that Wayne Bull was a supervisor but later con-tended he should be placed on the diverse interest list containing individuals whom theparties agreed to exclude, because of his position as a sales analystHull correlates datarelating to sales made by all the sales departments of the Company, working closely withthe sales manager.Although he formerly directed several people, he does not presentlysupervise anyone.As there is nothing in the record to indicate his duties aie so diverseas to warrant his exclusion and absent evidence of specialized training or a technicalbackground,we conclude that he is properly included in the office clerical unit herein foundappropriate.9 John Baker, Donald Barch, Daniel Chiricosta, James Detwiller, Ray Dunn, LutherEdwards, Ralph Farrell,Estol Fuller,Daniel Glass,James Hamm, John Kennedy,MartinSpahr,George Ward, and Elmer Cool. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Beck are mechanical designers in the motor engineering depart-ment and the universal motor division respectively and both do orig-inal design work on motors and component parts and are considereddesign engineers.Baldwin is a college graduate while Beck is not.Frantz is a project engineer in the hoist and crane division who hasthe primary responsibility for designing special hoists and cranes tomeet customer needs.He works directly under the chief engineer.While neither Frantz nor Beck is a college graduate, such formal edu-cation is not a prerequisite for finding a professional1o where theindividuals as here do work normally attributable to a professional.On the basis of these facts, we conclude that these three individualsare professionals and are properly excluded from the units hereafterfound appropriate.In accord with our previously expressed views, we find that thefollowing employees of the Employer constitute units appropriate 11for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.12(a)All technical employees located at the Employer's Springfield,Ohio, plant, excluding plant clericals, office clericals, confidential andmanagerial employees, professionals, guards, and supervisors as definedin the Act and employees covered by existing collective-bargainingagreements.(b)All office clerical 13 employees located at the Employer's Spring-field, Ohio, plant, excluding plant clericals, technical employees, con-fidential and managerial employees, professionals, and supervisors asdefined in the Act and employees covered by existing collective-bargaining agreements.As we have found that the plant clerical employees constitute anappropriate voting group, we shall direct an election among the follow-ing employees and if a majority of such employees vote for the Peti-tioner, they shall be deemed to constitute a part of the existing produc-tion and maintenance group and the Regional Director will issue acertification of results of election to such effect.(c)All plant clerical employees at the Employer's Springfield, Ohio,plant, excluding technical employees, office clericals, confidential and10The Ryan AeronauticalCo., 132 NLRB 1160.11As the original showing of interest was for a unit different from those found appropri-ate, the directions of election are subject to an administrative showing of interest in theunits found appropriate.12 The parties agreed to exclude some 13 individuals because their interests were diversefrom other employees sought to be represented.The categories of employees involvedwere sales engineers, sales trainees, and engineering students employed on a short termcooperative arrangement.As their interests appear diverse from the other employeessought to be represented and as the record does not warrant their placement in the unitsfound appropriate, we shall exclude them.13 The parties agree that Marjorie Line and Wilma Jean Byerly, who were originallysought tobe excluded as confidential employees,are properly included in the office clericalunitand we therefore include them. WESTERN NEBRASKA TRANSPORT SERVICE DIV., ETC.301managerialemployees, professionals, and supervisors as defined in theAct and employees covered by existing collective-bargainingagreements.[Text of Direction of Election omitted from publication.]Western Nebraska Transport Service Division of ConsolidatedFreightwaysandGeneral Teamsters and Truck Drivers Help-ers,Warehousemen Local 950, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case No. 17-RC-3875. August27, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, an original hearing and a reopened hearing wereheld before Hearing Officer Harold L. Hudson. The Hearing Officer'srulings made at the hearings are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) and Section 2(6) and (7) of the Act.4.The Employer, engaged in hauling and distributing crude oiland petroleum products in western Nebraska, owns one tractor andone trailer operated by a full-time and a regular part-time driver,both of whom are concededly its employees. It also uses truckingequipment and drivers supplied by equipment lessors.The Peti-tioner seeks a unit of the truckdrivers, including the two concededemployees and the lease drivers supplied by the equipment lessors.'The Employer raises an issue as to whether the lease drivers areproperly included in the Petitioner's unit as employees of theEmployer.The Employer's OperationsBefore May 21, 1961, Earl Houk, one of the equipment lessorsherein, operated a business known as Western Nebraska TransportService, herein called Western, which was engaged in hauling crudeiThere is no dispute as to the exclusion of equipment lessors who drive leased equipment.144 NLRB No. 36.